Case 3:21-cv-00404-MMD-CLB Document 1-1 Filed 09/07/21 Page 1of5

EXHIBIT A
Co G6 tI Dn aA FF WO NO =

ry NY N NY NY NY KC NY KH FSF SF FF F FEF FY FTF FF KF
eo 21T OA un &® B&B NY = CO CO FB A BA A F&F YB YF &

 

 

 

Case 3:21-cv-00404-MMD-CLB Document 1-1 Filed 09/07/21 Page 2 of 5

LYNN V. RIVERA, ESQ.
NEVADA BAR NO. 6797
STEPHEN S. KENT, ESQ.
NEVADA BAR NO. 1251

GORDON REES SCULLY MANSUKHANI, LLP

201 W. Liberty Street, Ste. 320
Reno, Nevada 89501

Telephone: (702) 577-9030
Facsimile: (775) 324-9803
Email: lvrivera@grsm.com

Attorneys for Defendant

PETCO ANIMAL SUPPLIES STORES, INC.

UNITED STATES DISTRICT COURT

STATE OF NEVADA, RENO

BILLIE CHAPMAN,
Plaintiff,

Vv.

PETCO ANIMAL SUPPLIES STORES,
INC.; JOHN DOES I through X, Inclusive;
ABC CORPORATIONS I-X; BLACK AND
WHITE COMPANIES, I-X; and JOHN
DOES I-X, inclusive;

Defendants.

 

 

I, Lynn Rivera, declare:

Case No.

DECLARATION OF LYNN RIVERA
ISO DEFENDANT PETCO ANIMAL
SUPPLIES STORES, INC.’S PETITION
FOR REMOVAL

1. I am an attorney licensed to practice in the State of Nevada and admitted to

practice before the United States District Court for the District of Nevada. lama Senior

Counsel at Gordon & Rees LLP and represent Defendant Petco Animal Supplies Stores,

Inc. (“Petco”) in this action. The following is based on my personal knowledge and, if

called as a witness, I would testify competently thereto.

2. Plaintiff's Complaint was filed in the Second Judicial District Court in Washoe

County, Nevada on August 5, 2021. A true and correct copy of Plaintiff's complaint is

attached hereto as Exhibit 1.

DECLARATION OF LYNN RIVERA ISO DEFENDANT PETCO ANIMAL SUPPLIES CV21-01450

STORES, INC.’S PETITION FOR REMOVAL

 
So fe NA BD a FP HD NO =

ww NY NY NY KN NY NY NK NK FF FF FF FF FF FSF F FEF FS ES
eo nN Oo wo kek eehUwlUreRLlUCOUlUlCCOClClCOWMOUNCOCOCNCOCOlUMLRlCDOUDNDPSlULULC OO

 

 

Case 3:21-cv-00404-MMD-CLB Document 1-1 Filed 09/07/21 Page 3 of 5

ei Petco is a defendant in a civil action pending in the Second Judicial District
Court of the Washoe County, Nevada entitled Billie Chapman y. Petco Supplies Stores,
Inc. Case No. CV21-01450. See Exhibit 1, §{ 9-16.

4, Plaintiff alleges one cause of action for negligence against Petco. See
Exhibit 1, {{ 9-16.

5. Plaintiff alleges she was injured while inside a Petco store located at 5565
South Virginia Street in Reno, Washoe County, Nevada. Specifically, Plaintiff alleges she
was struck suddenly by a large pallet mover loaded with heavy bags of dog food and fell on
the ground. See Exhibit 1, {{ 9-16.

6. Petco was served with the summons and complaint on August 6, 2021.

7. Petco filed a timely answer to the Plaintiffs complaint in the Second Judicial
District Court on August 26, 2021. A true and correct copy of Petco’s Answer to Plaintiff's
complaint is attached hereto as Exhibit 2.

8. Plaintiff alleges in the Complaint she is a resident of Washoe County, Nevada.
See Rivera Dec., Exhibit A, { 1.

9. Plaintiff alleges Defendant Petco was s a foreign corporation doing business in
Nevada. See Rivera Dec., Exhibit A, { 5.

10. Defendant Petco is, in fact, a citizen of the state of California. Specifically,
Petco is incorporated under the laws of the State of Delaware with its corporate headquarters
and principal place of business is located in San Diego, California.

11. Petco’s executive officers and senior managers were and are located at Petco’s
corporate headquarters in San Diego. At all times material hereto, Petco’s managerial and
policymaking functions, including, but not limited to, finance, marketing, merchandising, legal,
technology services, store operations, human resources, and property development, were and
are performed at and promulgated from San Diego, California.

12. Prior to service of the Complaint, Petco received a confidential settlement

demand from Plaintiff affording it notice the amount in controversy in this matter exceeded

2
DECLARATION OF LYNN RIVERA ISO DEFENDANT PETCO ANIMAL SUPPLIES CV21-01450
STORES, INC.’S PETITION FOR REMOVAL

 
Co fF NDB a Fk He LH =

rye no NY KY NY NY NR NK NN F- F&F F FE YF Fe FEF FOO Sl
Ceo 1D BO nN hk e!hlhlUNlUMmrPelmlUlCOlUlUCUCOlUeDWDUM GNMCUCUCOCANM OCCU OCOeeODYEllR CU

Case 3:21-cv-00404-MMD-CLB Document 1-1 Filed 09/07/21 Page 4 of 5

$75,000.

13. On August 27, 2021, Plaintiff filed a petition for exemption for arbitration
alleging $36,752.90 in past medical bills and $193.336.86 in future medical damages again
noticing Petco the amount in controversy exceeded $75,000. (A true and correct copy of the
Petition for the Exemption from Arbitration is attached hereto at Exhibit 3).

I declare under penalty of perjury under the laws of the State of Nevada and the
United States of America that the foregoing is true and correct and that this declaration

was executed on September 7, 2021 at Reno, Nevada.

DATED: September 7, 2021

GORDON & REES LLP

By /s/ Lynn V. Rivera
LYNN V. RIVERA, ESQ.
NEVADA BAR NO. 6797
301 W. Liberty, Ste. 320
Reno, Nevada 89501
Attorneys for Defendant

 

 

 

PETCO AMINAL SUPPLIES
STORES, INC.
4837-2747-8991, v. 1
3
DECLARATION OF LYNN RIVERA ISO DEFENDANT PETCO ANIMAL SUPPLIES CV21-01450

STORES, INC.’S PETITION FOR REMOVAL

 
> & NY

So fF NH &M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:21-cv-00404-MMD-CLB Document 1-1 Filed 09/07/21 Page 5 of5

CERTIFICATE OF SERVICE
Billie Chapmna vy. Petco Animal Supplies Stores, Inc.
United States District Court, District of Nevada Case No.

Pursuant to FRCP 5(b), I certify that I am an employee of Gordon & Rees LLP and on

this date, I caused the foregoing:

DECLARATION OF LYNN RIVERA ISO PETCO’S PETITION FOR
REMOVAL

to be served on all parties to this action by:
Xx] BY E-FILING (USDC, District Court, District of Nevada): I caused such
document(s) to be sent electronically to the court; electronic filing constitutes

service upon the parties who have consented to electronic service.

 

Daniel T. Hayward Attorneys for Plaintiff
BRADLY, DRENDEL & JEANNEY BILLIE CHAPMAN
P.O. Box 1987

Reno, NV 89505
Tel. (775) 335-9999

 

 

 

 

Dated: September 7, 2021
/s/ Holly Mitchell
An employee of Gordon & Rees LLP

 

4

 

 

 

DECLARATION OF LYNN RIVERA ISO DEFENDANT PETCO ANIMAL SUPPLIES CV21-01450
STORES, INC.’S PETITION FOR REMOVAL

 
